Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 8, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15, recited CAvailable but does not define what is CAvailable anywhere in the claim. The Cavailable is neither being defined anywhere in the specification. It is difficult to interpret the Cavailable without knowing what it actually represents. However examiner has interpreted power Cavailable is power received. Applicant is requested to clarify the limitation.
Available) represents maximum available power but claim does not mention (PAvailable) before providing explanation but does CAvailable. Therefore, it’s difficult for person of ordinary skill in the art to interpret the claim which provides ambiguity. Applicant may change to CR= PAvailable - Budget which is supported in 0054 to overcome the ambiguity.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousnesss.

1-4, 7-11,14-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong [20180192009]  ,in view of , Reddy [20130339757] ,  in view of Nge et al [20190041969 ], further in view of Oyama et al [20150370383]   

As to claim 1, 
Jeong [20180192009] teaches an information handling system, comprising: a power assist hardware unit coupled to a power rail, the power assist hardware including: 
A power storage element [see fig. 3: battery 142]; a converter [Fig. 3 - converter 138] coupled to the power storage element and to the power rail [0023: “AC power source is below the threshold power…. AC power source to the battery to charge the battery” – AC power source is equivalent to power rail]; and 
 , to direct the converter to provide power from the power storage element to the power rail when the current level indication is greater than threshold  [0010: “the power manager drawing power, up to a threshold power, from the AC power source, wherein the threshold power is measured at an output of the DC/DC converter; and when the power drawn from the AC power source reaches the threshold power, the power manager drawing supplemental power from the battery ”- when power supply needs i.e. current needs  is greater than threshold battery is used.], to direct the converter to charge the power storage element from the power rail [0031: “ When the charge monitor indicates that the level of charge in the rechargeable battery 142 is low, such as below a preset threshold, the power manager 140 may direct incoming power from the DC/DC converter 138 to the rechargeable battery 142 in order to recharge the rechargeable battery 142. ”- ], and to provide a charge level indication that indicates an amount of charge on the power storage unit; and a baseboard management controller configured to receive the charge level indication [0031: “the power manager 140 may further comprise a charge monitor (not shown) that monitors the level of charge in the rechargeable battery 142. When the charge monitor indicates that the level of charge in the rechargeable battery 142 is low, such as below a preset threshold, the power manager 140 may direct incoming power from the DC/DC converter 138 to the rechargeable battery 142 in order to recharge the rechargeable battery 142. ”- charge level is equivalent to amount of charge, Power manager is equivalent to BMC which receives charge level when monitoring]. Furthermore, Jeong teaches charge level [0231: “the power manager 140 may further comprise a charge monitor (not shown) that monitors the level of charge in the rechargeable battery 142.”] 

But Jeong does not explicitly teach to determine that a charge level on the power storage element is above a peak charge level threshold  and to direct the converter to provide power from the power storage element to the power rail when the power supply unit charge level is above the peak charge level, and to direct the converter to charge the power storage element from the power rail at a maximum charge rate (CR) when the charge level on the power storage element is below the peak charge level threshold 
“a value of maximum (full) recharge battery charge level threshold T2 may be any value suitable for a given application that is greater than the selected corresponding T1. Exemplary values of T2 include, for example, about 100% charge level, about 95% charge level, any value between about 100% and about 95%, or a value less than about 95% but greater than the selected value of T1 ”- when charge in battery is greater than T2  which is maximum charge level,  enables the supplemental, and see step 320 to 310 , when charge level is not greater than maximum, charges battery in 318 step 0009: “when a selected minimum supplemental battery charge level threshold is reached, the supplemental power may be disabled to allow the system battery pack to charge to a selected maximum recharge battery charge level threshold, at which time the battery pack is again made available for providing supplemental power ” and charges when battery is lower than T2 in step 320 to 318]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine because both are directed toward supplemental power supply. Furthermore, Reddy improves upon 

Jeong does not explicitly teach indication is greater than a maximum power (PAvailable) power available from power supply unit,  
However, Nge et al teaches: a controller configured to receive a current level indication indicating a current provided to a load of the information handling system   by a power supply and receiving, by a baseboard management controller of the information handling system, the charge level indication; and setting a peak power limit for power consumed by the load based on the charge level indication and a maximum available power based upon the current level indication. [0117: “the AC adapter may limit the output current when it reaches a certain threshold and let voltage droop” – output current provided to the load is detected or indication of current level provided is received based on the threshold reached 0120: “PTA 1640 receives information regarding a status of power source capability (e.g., charge capability). In turn, PMA 1650, which may be firmware or power management microcode in some embodiments, may execute on one or more of processing elements 1620. As an example, a dedicated core or microcontroller may be used to execute PMA 1650 to manage power consumption of processor 1610. And, …Usage monitor 1660 may optimize processor utilization for power (battery runtime) and performance” and 0122: “PTA 1640 may receive input power capability information and based at least in part thereon determine a package throttling power threshold or target, which is a maximum allowed power consumption level for processor 1610 during a platform event ” and 0128: “a peak power threshold can be set that is based at least in part on the charge capability of the battery.”- power consumption of the processor is managed and peak is set based on the charge indication supplying to target element is load of the information handling system, maximum allowed power is a maximum available power .
It would have been obvious to person of ordinary skill in the art before the claimed invention to file to combine teaching of Jeong, Reddy and Nge et al because both are directed toward supplying power. Furthermore, Nge, improves upon Jeong and Reddy by being able to set peak power of the information handling system based on the charge level indication , such that load gets maximum power to carry on the processes and avoiding unnecessary performance penalty [Nge et al see 0026]But all do not explicitly teach charging rate 
However, Oyama et al [20150370383]   teaches wherein the maximum charge rate (CR) is given as: C= CAvailable - CBudget where CBudget represents a power budget for the information handling system [0039: “The state detector 31 detects the charging rate of the battery 18. The state detector 31 detects which of the external power source and the battery 18 the computer 10 is driven, i.e., which of the external power supplied via the AC adapter 19 and the power supplied from the battery 18 the computer 10 is driven. The state detector 31 also detects the load of the CPU 101 (for example, usage rate of CPU). ”- power supplied from  battery to run computer is equivalent to power budget and power supplied via asc adaptor is equivalent to CAvailable Also see. 0033, the power supplied from AC is equivalent to maximum power available because that’s the power AC can provide and is maximum.]  


As to claim 2, 
Nge et al teaches setting the peak power limit is further in response to the charge level indication being below a first threshold [0128: “a peak power threshold can be set that is based at least in part on the charge capability of the battery. As one representative example, when a platform is powered by a battery, the power target agent may set a package throttling power target to a level of 50 Watts (W) when the battery has 80% charge, and at 30 W when the battery has 20% charge. ”- different level of peak power is set for different level of charge level, and 80 percent can be first threshold and 30 W is a peak value for the 20 percent charge.] 


As to claim 3, 
Nge teaches the baseboard management controller sets the peak power limit to a maximum value when the charge level indication is above the first threshold [0122: “During normal operation, PTA 1640 may receive input power capability information and based at least in part thereon determine a package throttling power threshold or target, which is a maximum allowed power consumption level for processor 1610 during a platform event. Note that this package throttling power target may be less than a given power target or budget for the processor. In some cases, a processor may be configured with multiple power levels. ” and 0128: “a peak power threshold can be set that is based at least in part on the charge capability of the battery. As one representative example, when a platform is powered by a battery, the power target agent may set a package throttling power target to a level of 50 Watts (W) when the battery has 80% charge, and at 30 W when the battery has 20% charge. ”- when charge level is above 20 percent, its maximum allowed power consumption is set, and there can be multiple charge and power state, based on the charge state maximum power consumption is set. For up to 20 percent of charge level, 30 W is set similarly different level of the charge level has its maximum and hence when charge level is higher than 20 percent, let’s say for  80 percent threshold,  maximum power set is 50 W] 


As to claim 4, 
Nge teaches in setting the peak power limit, the baseboard management controller is further configured to set a power limit of a processor of the information handling system [ 0122: “PTA 1640 may receive input power capability information and based at least in part thereon determine a package throttling power threshold or target, which is a maximum allowed power consumption level for processor 1610 during a platform event 



As to claim 7,
Jeong teaches the power storage element comprises a rechargeable battery [0045: “communication doorbell further comprises a rechargeable battery.”].  

As to claim 8-10,
Combination of Jeong, Reddy, Nge and Ayama teach this claim according to the reasoning set forth in claim 1-3 supra. 
As to claim 11,
Combination of Jeong, Reddy, Nge and Ayama teach this claim according to the reasoning set forth in claim 4 supra. 
As to claim 14,
Combination of Jeong, Reddy, Nge and Ayama teach this claim according to the reasoning set forth in claim 7 supra. 
As to claim 15-17,
Combination of Jeong, Reddy, Nge and Ayama teach this claim according to the reasoning set forth in claim 1-3 supra. 
As to claim 18,


As to claim 20, 
Combination of Jeong and Nge teach this claim according to the reasoning set forth in claim 7 supra. 
Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong [20180192009]  ,in view of Reddy [20130339757] , in view of Nge et al [20190041969 ], further in view of Oyama et al [20150370383]  , further in view of Devara [20130143504]

As to claim 5, 
Combination of Jeong and Nge teaches multiple threshold and second threshold being lower than the first threshold. [0128: “As one representative example, when a platform is powered by a battery, the power target agent may set a package throttling power target to a level of 50 Watts (W) when the battery has 80% charge, and at 30 W when the battery has 20% charge.”- 20 percent is less than 80 percent]. 
However, Devara [20130143504 ]  teaches handling system is configured to set the information handling system to a system-wide low power mode when the charge level indication is below a threshold [20130143504] teaches [0085: “when a UE battery charge falls below a threshold, the decision 904 can proceed with the power saving algorithm. If the battery charge is above the threshold, then power savings is not needed, and traditional methods for controlling the active and idle state of the modem 

It would have been obvious to person of ordinary skill in the art before the claimed invention was filed to combine teaching of Jeong, Reddy, Nge, Ayama and Devara because all are directedto charge levels. Furthermore, Devara improves upon teaching of Jeong, Reddy, Nge,  Ayama by being able to set device in low power mode when power level is lower than the certain threshold can be incorporated in teaching of Jeong, Reddy, Nge and Ayama and when power is below 20 percent/ or any other lower charge level, system can go to low power level such that system save power for critical operations.

As to claim 12, 
Combination of Jeong, Reddy, Nge and Ayama with Devara teach this claim according to the reasoning set forth in claim 6 supra.

Combination of Jeong, Reddy, Nge and Ayama with Devara teach this claim according to the reasoning set forth in claim 6 supra.

Claim 6, 13, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong [20180192009]  ,in view of Reddy [20130339757] in view of Nge et al [20190041969 ], further in view of Oyama et al [20150370383]  , further in view of Park et al [20170277238] 

As to claim 6 
Jeong teaches a rechargeable battery [0045: “communication doorbell further comprises a rechargeable battery.”   But does not explicitly teach power supplying capacitor. 
However, Park teaches wherein the power storage element comprises a super capacitor [“when the decoupling capacitor 504 is connected to the power rail 110 via the switch 502, the decoupling capacitor 504 can provide power for a short peak current so that peak current on the LM block 312 and the power supply may be reduced.”- capacitor is equivalent to super capacitor because person of ordinary skill in the art who can incorporate capacitor can incorporate super capacitor in the system]
 It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Jeong, Reddy, Nge and Ayama with Park because both are directed toward supplying power to a device. 
As to claim 13, 
Combination of Jeong, Reddy, Nge and Ayama with Park teach this claim according to the reasoning set forth in claim 6 supra.
As to claim 20, 
Combination of Jeong, Reddy, and Nge , Ayama with Park teach this claim according to the reasoning set forth in claim 6 supra.

Response to Arguments
Applicant’s arguments, see page 7-8, filed 01/20/2021, with respect to the rejection(s) of claim(s) 1, 8, 15 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Reddy [20130339757]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Stone et al [20160285267] a control circuit to control the power directing circuit to supplement power received from the AC supply voltage with power received from the energy storage unit to supply power drawn by the load at the output voltage to prevent the power received from the AC supply voltage from exceeding a threshold level.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KESHAB R PANDEY/Primary Examiner, Art Unit 2187